Case 1:19-cv-00786-STV Document 8 Filed 05/01/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-CV-00786-JLK-SKC

HOWARD COHAN

              Plaintiff,

V.

GATEWAY LODGING II, LLC

              Defendant.


                                 ENTRY OF APPEARANCE


       Justin L. Cohen of Brownstein Hyatt Farber Schreck, LLP, hereby enters his appearance

as counsel of record on behalf of Defendant Gateway Lodging II, LLC.

       Please include the undersigned on all future Certificates of Service.

       Dated May 1, 2019


                                                    /s Justin L. Cohen____________________
                                                    Justin L. Cohen
                                                    Brownstein Hyatt Farber Schreck, LLP
                                                    410 Seventeenth Street, Suite 2200
                                                    Denver, CO 80202-4432
                                                    Phone: 303.223.1100
                                                    Email: jcohen@bhfs.com

                                                    Attorney for Defendant Gateway Lodging II,
                                                    LLC
Case 1:19-cv-00786-STV Document 8 Filed 05/01/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of May, 2019, I electronically filed the foregoing
ENTRY OF APPEARANCE with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to the following:

Gloria Y. Saad
Blackmore Law PLC
21411 Civic Center Drive
Suite 200
Southfield, MI 48076
gsaad@blackmorelawplc.com



                                    By: _/s Catherine Olguin______________________
                                           Catherine Olguin, Paralegal




                                               2
